DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei, US 2018/0176435 A1.
Regarding claim 1, Wei discloses an electronic device (Mobile terminal 500 in fig. 7) comprising:
a housing (A housing in an inherent feature in the mobile terminal described in Wei (¶ 0036)) including a printed circuit board (PCB) in an inner space thereof (28 in fig. 6), and
a camera module (See fig. 6) assembly disposed in the inner space and including:
a module housing (mounting rack 26);
a first camera module (23 in fig. 6) having a first camera housing (See fig. 6), the first camera module disposed in at least a part of the module housing and including a first flexible PCB (FPCB) (FPC 21) drawn out of the module housing and connected to the PCB (28) via a first electrical connector (213);
and a second camera module (24 in fig. 6) having a second camera housing separate from the first camera housing (See fig. 6), the second camera module disposed in the module housing to be adjacent to the first camera module (See fig. 6) and including a second FPCB (22) drawn out of the module housing and electrically connected to the PCB (28) via a second electrical connector (224 in fig. 6), wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Note in fig. 6 that the FPC 22 would overlap the FPC 21), and
wherein the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other (Note in fig. 6, that the FCP 22 and the FCP 21 are parallel to each other in a longitudinal axis and also the connectors 224 and 213 are parallel to each other in a longitudinal axis) (¶ 0026, 0033-0035).

Regarding claim 2, Wei discloses that the first FPCB and the second FPCB are disposed such that the first electrical connector and the second electrical connector are aligned side by side (See fig. 6.  Note that the connectors 213 and 224 are aligned side by side to connect on respective slots 281 and 282).

Regarding claim 11, Wei discloses an electronic device (Mobile terminal 500 in fig. 7) comprising:
a housing (A housing in an inherent feature in the mobile terminal described in Wei (¶ 0036)) including a printed circuit board (PCB) in an inner space thereof (28 in fig. 6); and
an electronic component assembly (See fig. 6) disposed in the inner space and including:
a module housing (mounting rack 26);
a first electronic component (23 in fig. 6) having a first housing (See fig. 6), the first electrical component disposed in at least a part of the module housing and including a first flexible PCB (FPCB) (FPC 21) drawn out of the module housing and connected to the PCB (28) via a first electrical connector (213);
and
a second electronic component (24 in fig. 6) having a second housing separate from the first housing (See fig. 6), the second electronic component disposed in the module housing to be adjacent to the first electronic component (See fig. 6) and including a second FPCB (22) drawn out of the module housing and connected to the PCB (28) via a second electrical connector (224 in fig. 6), wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Note in fig. 6 that the FPC 22 would overlap the FPC 21), and
wherein the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other (Note in fig. 6, that the FCP 22 and the FCP 21 are parallel to each other in a longitudinal axis and also the connectors 224 and 213 are parallel to each other in a longitudinal axis) (¶ 0026, 0033-0035).

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 2.

Regarding claim 17, Wei discloses that at least one of the first electronic component or the second electronic component includes a proximity sensor module, a fingerprint sensor module, a gesture sensor module, a gyro sensor module, a barometric sensor module, a temperature sensor module, a humidity sensor module, a magnetic sensor module, an acceleration sensor module, a grip sensor module, an illumination sensor module, an infrared sensor module, a color sensor module, a camera module, an ultrasonic sensor module, an iris sensor module, a biometric sensor module, or a time-of-flight (TOF) sensor module (Note that Liu teaches camera modules 23 and 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, US 2018/0176435 A1 in view of Liu, US 2018/0167540 A1.
Regarding claim 3, Wei fails to discloses that the module housing includes a first opening for accommodating the first camera module, and a second opening for accommodating the second camera module, and wherein the first and second camera modules are disposed to be exposed or protruded at least in part through the first opening and the second opening, respectively.
However, Liu discloses an electronic device (Fig. 6) comprising:
a housing (See fig. 6) including a printed circuit board (PCB) (310 in fig. 5) in an inner space thereof, and
a camera module assembly (100 in figs. 1-3 and 5) disposed in the inner space (See fig. 5) and including:
a module housing (40);
a first camera module (10; see figs. 1-3) having a first camera housing (See fig. 3), the first camera module disposed in at least a part of the module housing and including a first flexible PCB (FPCB) (2021) drawn out of the module housing and connected to the PCB (310 in fig. 5) (See fig. 5; ¶ 0049, 0052); and
a second camera module (10; see figs. 1-3) having a second camera housing (See fig. 3) separate from the first camera housing (See fig. 3), the second camera module disposed in the module housing to be adjacent to the first camera module (See fig. 3) and including a second FPCB (2022) drawn out of the module housing and electrically connected to the PCB (310) (310 in fig. 5), the second FPCB being separate from the first FPCB (Note in ¶ 0029 with respect to fig. 2, Liu discloses “As illustrated in FIG. 2 and FIG. 3, in one implementation, the flexible printed circuit board 20 includes two flexible printed circuit sub-boards 202, and accordingly, the projection portion 22 includes two projection sub-portions 222 included by the two flexible printed circuit sub-boards 202, respectively”.  Also in ¶ 0032, Liu discloses the use of a first flexible printed circuit sub-board 2021 and a second flexible printed circuit sub-board 2022.  Thus, Liu discloses the second FPCB being separate from the first FPCB as claimed) (See fig. 5; ¶ 0049, 0052), 
wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (See figs. 2 and 3), and 
wherein the module housing (40) includes a first opening for accommodating the first camera module (See fig. 3), and a second opening for accommodating the second camera module (See fig. 3), and wherein the first and second camera modules are disposed to be exposed or protruded at least in part through the first opening and the second opening, respectively (Note that the first and second cameras would be exposed through the first and second openings as can be appreciated from figs. 3 and 6).
Thus, after considering the teaching of Liu, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the module housing including a first opening for accommodating the first camera module, and a second opening for accommodating the second camera module, and to have the first and second camera modules disposed to be exposed or protruded at least in part through the first opening and the second opening, respectively.  The motivation to do so would have been to allow secure the cameras in place as can be appreciated from Liu’s teaching (¶ 0040-0041).

Regarding claim 9, the combined teaching of Wei in view of Liu discloses that the housing includes a front cover (See fig. 6), a rear cover facing in a direction opposite to the front cover (a rear cover is inherently taught in Liu given that the invention is directed to a portable phone), and a lateral member (sides of the electronic device in fig. 6 ) disposed to surround the inner space between the front cover and the rear cover (See Liu, fig. 6), and wherein the camera module assembly is disposed such that the first camera module and the second camera module detect an external environment through the rear cover (Note in Liu, that although the cameras are shown in the front of the device in fig. 6, Liu further teaches that they can be on the back of the deice (Liu, ¶ 0053)).

Regarding claim 10, the combined teaching of Wei in view of Liu discloses a display (Liu, 1100) disposed in the inner space to be visible at least in part from an outside of the electronic device through the front cover (See Liu, fig. 6).

Regarding claim 18, limitations of claim 18 have been discussed and analyzed in the rejection of claim 9.

Regarding claim 19, limitations of claim 19 have been discussed and analyzed in the rejection of claim 10.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, US 2018/0176435 A1 in view of Spraggs, US 2020/0310489 A1.
Regarding claim 4, although Wei fails to teach that the module housing includes an extension having a support structure for supporting at least one electronic component, Spraggs further teaches the use of a third area in the camera module assembly to place a third camera (One of 410-A, 410B and 410-C as shown in fig. 4).  Thus, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to include an extension having a support structure for supporting at least one electronic component with the motivation of providing additional image capture capabilities to the electronic device as can be appreciated in Spraggs.

Regarding claim 13, limitations of claim 13 have been discussed and analyzed in the rejection of claim 4.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, US 2018/0176435 A1 in view of Jarvis, US 2019/0082083 A1.
Regarding claim 7, although Wei does not teach that the module housing comprises a polymer, Jarvis discloses a dual camera module housing (See fig. 2: 230) having a first and second cameras (112 and 114), wherein the camera module housing is made of a high strength polymer (¶ 0048).  Thus, after considering the teaching of Jarvis, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the camera module housing comprising a polymer with the motivation of securing the camera modules while acting as a divider between the cameras as can be appreciated in Jarvis (¶ 0048).

Regarding claim 20, limitations of claim 20 have been discussed and analyzed in the rejection of claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, US 2018/0176435 A1 in view of Lee, KR 20150113675 A.
Regarding claim 8, although Wei fails to teach that the first camera module is configured to be removed from the module housing without removing the second camera module, and that the second camera module is configured to be removed from the module housing without removing the first camera module, Lee discloses a dual camera module housing (70, 80 and 20 in fig. 1) having a first and second camera modules (30 and 40) in manner that the first camera module is configured to be removed from the dual camera module housing without removing the second camera module, and that the second camera module is configured to be removed from the dual camera module housing without removing the first camera module (See fig. 1; see also machine English translation, page 3, ¶ 0014).  Thus, after considering the teaching of Lee, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to configure the camera housing to allow the first camera module to be removed from the module housing without removing the second camera module, and the second camera module to be removed from the module housing without removing the first camera module.  The motivation to do so would have been to allow disassembly and assembly of either one of the cameras when having a defect as suggested in Lee (See machine English translation, page 3, ¶ 0012).

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,310,400 B2 in view of Wei, US 2018/0176435 A1.
Regarding claim 1, claim 1 recites:
An electronic device comprising (Same as “An electronic device comprising” in claim 1 of the patent):
a housing including a printed circuit board (PCB) in an inner space thereof (Same as “a housing including a printed circuit board (PCB) in an inner space thereof” in claim 1 of the patent, and
a camera module assembly disposed in the inner space and including (Same as “a camera module assembly disposed in the inner space and including” in claim 1 of the patent:
a module housing (Same as “a module housing” in claim 1 of the patent);
a first camera module having a first camera housing, the first camera module disposed in at least a part of the module housing and including a first flexible PCB (FPCB) drawn out of the module housing and connected to the PCB via a first electrical connector (Similar to “a first camera module having a first camera housing, the first camera module disposed in at least a part of the module housing and including a first flexible PCB (FPCB) drawn out of the module housing and connected to the PCB” in claim 1 of the patent);
and a second camera module having a second camera housing separate from the first camera housing, the second camera module disposed in the module housing to be adjacent to the first camera module and including a second FPCB drawn out of the module housing and electrically connected to the PCB via a second electrical connector, wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Similar to “a second camera module having a second camera housing separate from the first camera housing, the second camera module disposed in the module housing to be adjacent to the first camera module and including a second FPCB drawn out of the module housing and electrically connected to the PCB, wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction” in claim 1 of the patent).
Claim 1 in the patent does not require that the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other.
However, Wei discloses an electronic device (Mobile terminal 500 in fig. 7) comprising:
a housing (A housing in an inherent feature in the mobile terminal described in Wei (¶ 0036)) including a printed circuit board (PCB) in an inner space thereof (28 in fig. 6), and
a camera module (See fig. 6) assembly disposed in the inner space and including:
a module housing (mounting rack 26);
a first camera module (23 in fig. 6) having a first camera housing (See fig. 6), the first camera module disposed in at least a part of the module housing and including a first flexible PCB (FPCB) (FPC 21) drawn out of the module housing and connected to the PCB (28) via a first electrical connector (213);
and a second camera module (24 in fig. 6) having a second camera housing separate from the first camera housing (See fig. 6), the second camera module disposed in the module housing to be adjacent to the first camera module (See fig. 6) and including a second FPCB (22) drawn out of the module housing and electrically connected to the PCB (28) via a second electrical connector (224 in fig. 6), wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Note in fig. 6 that the FPC 22 would overlap the FPC 21), and
wherein the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other (Note in fig. 6, that the FCP 22 and the FCP 21 are parallel to each other in a longitudinal axis and also the connectors 224 and 213 are parallel to each other in a longitudinal axis) (¶ 0026, 0033-0035).
Thus, after considering the teaching of Wei, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the first FPCB and the second FPCB disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other.  The motivation to do so would have been to allow positioning of the connectors in a manner that would reduce any interference with the antenna of the device as suggested by Wei (¶ 0004-0006).

Regarding claim 2, limitations are present in claim 2 of the patent.

Regarding claim 3, limitations are present in claim 3 of the patent.

Regarding claim 4, limitations are present in claim 1 of the patent.

Regarding claim 5, limitations are present in claim 1 of the patent.

Regarding claim 6, limitations are present in claim 4 of the patent.

Regarding claim 7, limitations are present in claim 5 of the patent.

Regarding claim 8, limitations are present in claim 6 of the patent.

Regarding claim 9, limitations are present in claim 7 of the patent.

Regarding claim 10, limitations are present in claim 8 of the patent.

Regarding claim 11, claim 11 recites:
An electronic device comprising (Same as “An electronic device comprising” in claim 9 of the patent):
a housing including a printed circuit board (PCB) in an inner space thereof (Similar to “a housing including a printed circuit board (PCB) in an inner space thereof” in claim 9 of the patent); and
an electronic component assembly disposed in the inner space and including thereof (Similar to “an electronic component assembly disposed in the inner space and including” in claim 9 of the patent):
a module housing thereof (Similar to “a module housing” in claim 9 of the patent);
a first electronic component having a first housing, the first electrical component disposed in at least a part of the module housing and including a first flexible PCB (FPCB) drawn out of the module housing and connected to the PCB via a first electrical connector (Similar to “a first electronic component having a first housing, the first electrical component disposed in at least a part of the module housing and including a first flexible PCB (FPCB) drawn out of the module housing and connected to the PCB” in claim 9 of the patent); and
a second electronic component having a second housing separate from the first housing, the second electronic component disposed in the module housing to be adjacent to the first electronic component and including a second FPCB drawn out of the module housing and connected to the PCB via a second electrical connector (Similar to “a second electronic component having a second housing separate from the first housing, the second electronic component disposed in the module housing to be adjacent to the first electronic component and including a second FPCB drawn out of the module housing and connected to the PCB” in claim 9 of the patent), 
wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Similar to “wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction” in claim 9 of the patent).
Claim 9 of the patent does not require that the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other.
However, Wei discloses an electronic device (Mobile terminal 500 in fig. 7) comprising:
a housing (A housing in an inherent feature in the mobile terminal described in Wei (¶ 0036)) including a printed circuit board (PCB) in an inner space thereof (28 in fig. 6); and
an electronic component assembly (See fig. 6) disposed in the inner space and including:
a module housing (mounting rack 26);
a first electronic component (23 in fig. 6) having a first housing (See fig. 6), the first electrical component disposed in at least a part of the module housing and including a first flexible PCB (FPCB) (FPC 21) drawn out of the module housing and connected to the PCB (28) via a first electrical connector (213);
and
a second electronic component (24 in fig. 6) having a second housing separate from the first housing (See fig. 6), the second electronic component disposed in the module housing to be adjacent to the first electronic component (See fig. 6) and including a second FPCB (22) drawn out of the module housing and connected to the PCB (28) via a second electrical connector (224 in fig. 6), wherein the first and second FPCBs are overlapped at least in part with each other, when the module housing is viewed from above, and drawn to face a same direction (Note in fig. 6 that the FPC 22 would overlap the FPC 21), and
wherein the first FPCB and the second FPCB are disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other (Note in fig. 6, that the FCP 22 and the FCP 21 are parallel to each other in a longitudinal axis and also the connectors 224 and 213 are parallel to each other in a longitudinal axis) (¶ 0026, 0033-0035).
Thus, after considering the teaching of Wei, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the first FPCB and the second FPCB disposed such that a first longitudinal axis of the first FPCB, a second longitudinal axis of the second FPCB, a third longitudinal axis of the first electrical connector, and a fourth longitudinal axis of the second electrical connector are parallel to each other.  The motivation to do so would have been to allow positioning of the connectors in a manner that would reduce any interference with the antenna of the device as suggested by Wei (¶ 0004-0006).

Regarding claim 12, limitations are present in claim 10 of the patent.

Regarding claim 13, limitations are present in claim 9 of the patent.

Regarding claim 14, limitations are present in claim 9 of the patent.

Regarding claim 15, limitations are present in claim 11 of the patent.

Regarding claim 16, limitations are present in claim 12 of the patent.

Regarding claim 17, limitations are present in claim 13 of the patent.

Regarding claim 18, limitations are present in claim 14 of the patent.

Regarding claim 19, limitations are present in claim 15 of the patent.

Regarding claim 20, limitations are present in claim 16 of the patent.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
October 19, 2022